DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ”pushing member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 1, 27, and 39 are  objected to because of the following informalities:  an elongated box-shaped body is a vague and indefinite recitation as what would or would not be “box-shaped” “a tile shaped rear leg” cannot be positively determined. Similarly Claim 27 recitation of “arch-shaped surfaces cannot be positively determined. Rather than indefinite, the recitation is taken broadly as “any” element satisfying the recitation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 29 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 29 and 32, it is unclear in the recitation “each locking arm is moveable apart by rotation”. As best understood the locking arms are solidly attached, monolithically formed and incapable of achieving rotation of any kind. 

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-26, 28, 29, 31, 33-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Best (US 2,568,983).

Regarding Claim 22, Best discloses: A screwless strike device for a lock, comprising: an elongated box-shaped body (33; Best) having a peripheral wall and a frontal cavity (inside 33, Fig.9; Best), extending according to a longitudinal axis and configured to engage a latch or a bolt of the lock; b) a face plate (position 11 of fig. 9; Best) conforming to the box body; and c) a member (12; Best) for fixing the box body in a housing seat of a door frame or support member; wherein the box body includes one or more elastically yieldable locking arms (27; Best) at least at one end or side of the box 

Regarding Claim 23, Best discloses: The screwless strike device for a lock according to claim 22, wherein the box body comprises at least one locking arm (27, Fig.8; Best) at least at one end or one side of the box body.

Regarding Claim 24, Best discloses: The screwless strike device for a lock according to claim 22, wherein the box body comprises at least one locking arm (27, Fig.8; Best) at each end, in which the locking arm at one end is oriented in an opposite direction with respect to the locking arm at the other end of the box body.

Regarding Claim 25, Best discloses: The screwless strike device for a lock according to claim 22, wherein the box body comprises first and second locking arms mutually spaced apart (27, Fig.8; Best) on at least one end.

Regarding Claim 26, Best discloses: The screwless strike device for a lock according to claim 25, wherein the box body comprises a first and a second locking arm mutually spaced apart at each end in which the locking arms at an end are oriented in an 

Regarding Claim 28, Best discloses: The screwless strike device for a lock according to claim 22, wherein each locking arm extends in the direction of the longitudinal axis of the box body (Fig.8; Best).

Regarding Claim 29, Best discloses:) The screwless strike device for a lock according to claim 28, wherein each locking arm is movable apart by rotation (by rotation the recitation is taken to mean deflection as no relative rotation is possible, the reference is as cap[able as the instant application to function as claimed, Fig. 8; Best), about an axis orthogonal to the longitudinal axis of the box body.

Regarding Claim 31, Best discloses: The screwless strike device for a lock according to claim 30, wherein the arm or each side locking arm(27, Fig.8; Best)  is movable apart by rotation (deflection) according to an axis orthogonal to the longitudinal axis of the box body.
Note: Rotation is taken to mean deflection as no rotation of the instant application is possible.

Regarding Claim 33, Best discloses: The screwless strike device for a lock according to claim 31, wherein the box body comprises first and second side locking arms longitudinally spaced apart (Fig.8; Best)on at least on side.

Regarding Claim 34, Best discloses: The screwless strike device for a lock according to claim 22, wherein each locking arm (27; Best) is configured with a hooking arrangement (32,31; Best) for engaging an inner surface of the housing seat for the box body.

Regarding Claim 35, Best discloses: The screwless strike device for a lock according to claim 34, wherein the hooking arrangement of the locking arms comprises protrusions (32,31; Best), ribs, or toothing.

Regarding Claim 36, Best discloses: The screwless strike device for a lock according to claim 22, wherein the frontal cavity(Fig. 8 and; Best) for engaging the latch or bolt of the lock is configured with a longitudinal axis of symmetry that is parallel to and spaced apart on a side of the longitudinal axis of the box body.

Regarding Claim 37, Best discloses:) The screwless strike device for a magnetic lock according to claim 22, wherein the box body comprises a rear cavity (within 33, capable of housing any element including a magnet; Best) for housing a permanent magnet.

Regarding Claim 38, Best discloses: The screwless strike device for a lock according to claim 22, wherein the face plate comprises rear pushing members (35; Best)  configured to move apart the locking arms with respect to the box body.

Regarding Claim 39, Best discloses: The screwless strike device for a lock according to claim 22, wherein each divaricating push member for the locking arms (27; Best) is configured as a tile shaped rear leg.

Regarding Claim 40, Best discloses: The screwless strike device for a lock according to claim 39, wherein each tile shaped rear leg comprises a hooking arrangement (32, 31; Best) for engagement with the box body.

Regarding Claim 41, Best discloses: The screwless strike device for a lock according to claim 40, wherein the hooking arrangement of each rear leg is configured to engage by interference (upon assembly; Best)a corresponding shoulder surface of the peripheral wall of the box body.

Regarding Claim 42, Best discloses: The screwless strike device for a lock according to claim 39, wherein the leg or each rear leg of the face plate, the arm or each locking arm and the peripheral wall of the box body are provided with corresponding contact surfaces configured to open outwardly and push the arm (Fig. 8 and 9 pre assembly; Best) or each locking arm against an inner surface of the housing seat for the box body.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 27, 30, and 32 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Best (US 2,568,983).  

Regarding claim 27, Best discloses:
The screwless strike device for a lock according to claim 22.
Best discloses substantially all the limitations of the claims except for both sides of the locking arm or of each of the locking arms and a respective shoulder surface of the box body are configured with arch-shaped
It would have been obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the different portions of the arch shaped of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results or criticality of invention.


Regarding claim 30, Best makes obvious The screwless strike device according to claim 23, wherein 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange at least one locking arm which extends parallel to the longitudinal axis on at least one side of the box body, since it has been held that rearranging parts of an invention involves only routine skill in the art.


Regarding claim 32, Best makes obvious The screwless strike device according to claim 30.
Bestdiscloses the claimed invention except for wherein the arm or each side locking arm is movable apart by rotation about an axis parallel to the longitudinal axis of the box body. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange locking arms wherein the arm or each side locking arm is movable apart by rotation about an axis parallel to the longitudinal axis of the box body, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Double Patenting
Claim 22-28 of this application is patentably indistinct from claim 1 and 2 of Application No. US 16496716. Pursuant to 37 CFR 1.78(f), when two or more 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/496716 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the following patentably indistinct structure is claimed in both the instant application as follows: box shaped body(broadly), peripheral wall, frontal cavity, face plate member for fixing the box, box body includes one or more elastically yieldable locking arms, face plate includes at least one rear pushing member.
Shown in application 16496716: a box body with side wall elements, an inner cavity, a face plate, one or more locking arms being elastically yieldable to a divaricated fixing configuration, box body having one or more pushing surfaces of said faceplate.

Claim 24 corresponds with Claim 11 (‘716) face plate of elongated  shape  to conform to said box body  and being provided with two locking arms arranged at opposite ends with respect to the passage opening.
Claim 25 corresponds with Claim 11 (‘716) arms at opposite ends are spaced apart.
 Claim 26 corresponds with Claim 11 (‘716) arms spaced apart and each end of body.
Claim 27 corresponds with Claim 12 (‘716) both sides of locking arms of the box body are configured with surfaces curved grasping end.
Note: “arch-shaped” is not a positive recitation of determinable structure. 
Claim 28 corresponds with Claim 11 (‘716) box body extends by a length, face plate elongated shape and being provided with two locking arms.
 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675